Citation Nr: 0523812	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  04-08 210	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.

2.  Entitlement to an effective date earlier than October 9, 
2002, for a grant of service connection for a hearing loss 
disability.

3.  Entitlement to an effective date earlier than October 9, 
2002, for a grant of service connection for tinnitus.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Moore, Associate Counsel

INTRODUCTION

The veteran served on active duty from September 1966 to 
August 1969.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a May 2003 rating decision of the 
Chicago, Illinois Department of Veterans Affairs (VA) 
Regional Office (RO), that, in pertinent part, granted 
service connection for hearing loss disability, and assigned 
a noncompensable evaluation, effective October 9, 2002.  The 
same rating decision granted service connection for tinnitus, 
and assigned a 10 percent evaluation, effective October 9, 
2002.

In June 2005, the veteran testified at a personal hearing 
before the Board.  A transcript of that hearing has been 
associated with the claims file.


FINDINGS OF FACT

1.  Throughout the rating period on appeal, the veteran has 
demonstrated Level I hearing in the right ear and Level VII 
hearing in the left ear.

2.  The veteran's claims for service connection for hearing 
loss and tinnitus were received on October 9, 2002.


CONCLUSIONS OF LAW

1.  The criteria for an initial compensable evaluation for 
hearing loss disability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002).  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2004).

2.  The criteria for an effective date for service connection 
for hearing loss disability, prior to October 9, 2002, have 
not been met.  38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § § 
3.151, 3.155, 3.400 (2004).

3.  The criteria for an effective date for service connection 
for tinnitus, prior to October 9, 2002, have not been met.  
38 U.S.C.A. § 5101 (West 2002); 38 C.F.R. § § 3.151, 3.155, 
3.400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5106, 5107, 5126 (West 2002)).  
This law eliminates the concept of a well-grounded claim, and 
redefines the obligations of the Department of Veterans 
Affairs (VA) with respect to the duties to notify and to 
assist claimants in the development of their claims.  First, 
the VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim for VA 
benefits, as well as the development responsibilities of the 
claimant and of the VA.  VCAA, § 3(a), 114 Stat. 2096, 2096-
97 (2000).  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  VA 
will also request that the claimant provide any evidence in 
their possession that pertains to the claim.  38 C.F.R. 
§ 3.159(b) (2004).  Second, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claim.  VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A (West 2002).  

Under 38 U.S.C.A. § 5103(a), the Department of Veterans 
Affairs (VA), upon receipt of a complete or substantially 
complete application, must notify the claimant of the 
information and evidence necessary to substantiate the claim 
for benefits.  Under 38 U.S.C. § 7105(d), upon receipt of a 
notice of disagreement in response to a decision on a claim, 
the "agency of original jurisdiction" must take development 
or review action it deems proper under applicable regulations 
and issue a statement of the case if the action does not 
resolve the disagreement either by grant of the benefits 
sought or withdrawal of the notice of disagreement.  If, in 
response to notice of its decision on a claim for which VA 
has already given the section 5103(a) notice, VA receives a 
notice of disagreement that raises a new issue, 
section 7105(d) requires VA to take proper action and issue a 
statement of the case if the disagreement is not resolved, 
but section 5103(a) does not require VA to provide notice of 
the information and evidence necessary to substantiate the 
newly raised issue.  VAOPGCPREC  8-2003.  

In this case, the issues on appeal stem from a notice of 
disagreement following notice of May 2003 rating decision as 
to the service connection claim for hearing loss disability 
and tinnitus.  In terms of the veteran's claims for service 
connection, the Board notes that in December 2002, the RO 
apprised the appellant of the information and evidence 
necessary to substantiate his claims.  Such correspondence 
also apprised him as to which information and evidence, if 
any, that he is to provide, and which information and 
evidence, if any, VA will attempt to obtain on his behalf.  
He was also advised to send any evidence in his possession, 
pertinent to the appeal, to VA.  As such, the Board finds 
that the correspondence satisfied VA's duty to notify the 
veteran, as required by Quartuccio v. Principi, 16 Vet. App. 
183 (2002), 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159 (2004).  

The Board observes that recent legislation authorizes the VA 
to make a decision prior to the expiration of the one-year 
VCAA notice period.  See Veterans Benefits Act of 2003, Pub. 
L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) (Pelegrini II), held, in part, that a VCAA notice, as 
required by 38 U.S.C. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, because the VCAA notice was provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does comply with the express 
requirements of the law as found by the Court in Pelegrini 
II.  

The Court in Pelegrini II also held, in part, that a VCAA 
notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  See VAOPGCPREC 01-2004.  

It is unclear from the record whether the appellant was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter the Board finds that he 
has been notified of the need to provide such evidence, for 
the following reasons.  The RO's December 2002 letter 
informed him that additional information or evidence could be 
submitted to support his claim, and asked him to send the 
information or evidence to the RO.  In addition, the December 
2003 Statement of the Case contained the complete text of 38 
C.F.R. § 3.159(b)(1), which includes such notice.    Under 
these circumstances, the Board is satisfied that the 
appellant has been adequately informed of the need to submit 
relevant evidence in his possession. 

Duty to assist

With regard to the duty to assist, the record contains the 
veteran's service medical and personnel records, as well as 
private treatment records.  The veteran has been afforded the 
opportunity for a personal hearing on appeal.  The Board has 
carefully reviewed the veteran's statements and concludes 
that he has not identified any further evidence not already 
of record.  The Board has also perused the medical records 
for references to additional treatment reports not of record, 
but has found nothing to suggest that there is any 
outstanding evidence with respect to the veteran's claims.  
Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claims.  Essentially, all available evidence 
that could substantiate the claims has been obtained.


The Merits of the Claims

1.  Increased Evaluation--Hearing Loss

Factual Background

On a private audiological evaluation in July 2002, pure tone 
air and bone conduction thresholds showed a mild sloping to 
moderately severe sensorineural hearing loss for the right 
ear and a mild sloping to severe sensorineural hearing loss 
for the left ear.  Speech audiometry revealed word 
discrimination ability of 88 percent in the right ear and of 
52 percent in the left ear.  In August 2002, the examiner 
diagnosed the veteran with significant bilateral 
sensorineural hearing loss with poorer results for the left 
ear.

On the authorized VA audiological evaluation in April 2003, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
30
30
30
55
70
LEFT
35
50
60
75
80

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 60 in the left ear.

Legal Criteria and Analysis

Under the applicable criteria, disability evaluations are 
determined by the application of a schedule of ratings, which 
is based on average impairment of earning capacity.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities. The VA has a duty to 
acknowledge and consider all regulations, which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.  Schafrath v. Derwinski, 1 Vet. App. 589 
(1991). 

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern. 
See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Although 
the regulations do not give past medical reports precedence 
over current findings, the Board is to consider the veteran's 
medical history in determining the applicability of a higher 
rating for the entire period in which the appeal has been 
pending.  Id.; Powell v. West, 13 Vet. App. 31, 34 (1999).

As the veteran takes issue with the initial rating assigned 
when service connection was granted for hearing loss 
disability, the Board must evaluate the relevant evidence 
since the effective date of the award; it may assign separate 
ratings for separate periods of time based on facts found - a 
practice known as "staged" ratings. Fenderson v. West, 12 
Vet. App. 119 (1999).

The assignment of disability ratings for service connected 
hearing impairment is derived by mechanical application of 
the rating schedule to the numeric designations assigned 
after audiometric evaluations are rendered.  Lendenmann v. 
Principi, 3 Vet. App. 345, 349 (1992).

The severity of hearing loss disability is determined for VA 
rating purposes by the application of criteria set forth in 
38 C.F.R. § 4.87 of VA's Schedule for Rating Disabilities.  
Under, these criteria, evaluations of bilateral defective 
hearing range from noncompensable to 100 percent based on 
organic impairment of hearing acuity as measured by the 
results of controlled speech discrimination tests together 
with the average pure tone threshold level as measured by 
pure tone audiometry tests in the frequencies of 1,000, 
2,000, 3,000 and 4,000 Hertz.  The degree of disability for 
bilateral service connected defective hearing is ascertained 
by the application of the rating schedule, which establishes 
11 auditory acuity levels, ranging from Level I (for 
essentially normal acuity) through Level XI (for profound 
deafness).  See 38 C.F.R. § 4.85, Diagnostic Code 6100.

In this case, the results of the VA audiometric examination 
conducted in April 2003 fail to demonstrate that a 
compensable evaluation is warranted for the veteran's 
service-connected hearing loss disability.  In this regard, 
under the criteria set forth in the Rating Schedule, the 
results of this audiometric evaluation reveals that the 
veteran has Level I hearing in the right ear and Level VII 
hearing in the left ear.  Such findings correspond to a 
noncompensable (0 percent) evaluation.  Also, such findings 
do not represent an exceptional pattern of hearing impairment 
as contemplated in the provisions of 38 C.F.R. § 4.86(a) 
and/or (b) (2004).  Thus, although the veteran asserts that 
his hearing loss has increased in severity, the Board 
concludes that the medical findings on examination are of 
greater probative value than the veteran's statements 
regarding the severity of his bilateral hearing loss 
disability.  

Accordingly, the Board finds that the weight of the evidence 
is against the veteran's claim for an initial compensable 
evaluation for hearing loss disability, and the claim must be 
denied.

Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
"exceptional or unusual" circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of "exceptional or unusual" 
circumstances that would preclude the use of the regular 
rating schedule.  38 C.F.R. § 3.321 (2004).

2.  Earlier Effective Date

Factual Background

The veteran's service medical records reveal that the veteran 
had impaired hearing on his August 1969 separation 
examination.

On October 9, 2002, the veteran's claim for service 
connection for hearing loss disability and tinnitus was 
received.

By rating action dated in May 2003, the RO granted service 
connection for hearing loss disability and tinnitus, and a 
noncompensable evaluation was assigned for each, effective 
from October 9, 2002.

In his August 2003 Notice of Disagreement, the veteran stated 
that he believed his compensation should have begun at the 
point of his discharge from active duty, as it was at that 
time that his hearing was checked and it was documented then 
that he had suffered damage.

Criteria and Analysis

Except as otherwise provided, the effective date of an 
evaluation and award of service connection shall be the day 
following separation from active service or the date 
entitlement arose if the claim is received within 1 year 
after separation from service; otherwise, date of receipt of 
claim, or date entitlement arose, whichever is later.  38 
C.F.R. § 3.400(b)(2)(2004).

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 38 
C.F.R. § 3.151 (2004).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by the 
VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim. Such informal claim must 
identify the benefit sought.  Upon receipt of an informal 
claim, if a formal claim has not been filed, an application 
form will be forwarded to the claimant for execution.  If 
received within 1 year from the date it was sent to the 
claimant, it will be considered filed as of the date of 
receipt of the informal claim. 38 C.F.R. § 3.155(a) (2004).

Legal Analysis

The veteran asserts that he is entitled to an earlier 
effective date for the grant of service connection for 
hearing loss disability and tinnitus.  In this regard, the 
effective date for the grant of direct service connection is 
the day following separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service, otherwise, the date of receipt 
of claim, or the date entitlement arose, whichever is later.  
The Board observes that the veteran's service medical records 
reflect that the veteran, indeed, had impaired hearing on his 
August 1969 separation examination.  However, the record 
reflects that the veteran's claims for service connection for 
hearing loss disability and tinnitus were not received by the 
RO until October 9, 2002, more than 30 years after his 
discharge from service in August 1969.  No other earlier 
communication of record may be reasonably construed as a 
claim for service connection for hearing loss disability or 
tinnitus.  Indeed, as noted above, the veteran has made no 
assertions in this regard.  Thus, the Board concludes that, 
as the veteran's claims for service connection for hearing 
loss disability and tinnitus were not received within a year 
from his separation from service, the proper date for the 
grant of service connection was October 9, 2002, the date the 
veteran's claims were received by the RO.  As the RO has 
already properly assigned this date as the effective date for 
the veteran's grant of service connection for hearing loss 
disability and tinnitus, the Board finds that there is no 
other basis on which an earlier effective date may be 
assigned.  Therefore, the Board finds that the preponderance 
of the evidence is against the veteran's claims for an 
earlier effective date for the grant of service connection 
for bilateral hearing loss disability and tinnitus.




ORDER

1.  Entitlement to an initial compensable evaluation for 
hearing loss disability is denied.

2.  Entitlement to an effective date earlier than October 9, 
2002 for a grant of service connection for hearing loss 
disability is denied.

3.  Entitlement to an effective date earlier than October 9, 
2002 for a grant of service connection for tinnitus is 
denied.



	                        
____________________________________________
	U. R. POWELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


